Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.
 

Response to Amendment
Applicant’s response received has been fully considered and entered.

Response to Arguments

5.	Applicant’s arguments with respect to claims 6 and 8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 8,036,270 B2 hereinafter “Zhao”), in view of (US 2011/0002385 Al, hereinafter “Kobayashi”), further in view of Guo et al. (US 2012/0177113 A1, hereinafter “Guo”)
Regarding claim 6, Zhao discloses a moving image encoding device generating 
Having a prediction mode determination circuitry configured to set an optimal intra-prediction mode based on a sum of the evaluation value (see the flick parameter and intra-mode selection of Fig. 6) and the intra-prediction mode offset value (Fig. 5, cost function with flicker –control, see equa. 2).
It is noted that KOBAYASHI is silent about an intra-prediction mode offset value calculator  configured to calculate an intra-prediction mode offset value from the flat are determination parameter of an adjacent block used in the intra-prediction for each intra-prediction mode; an evaluation value calculator configured to calculate an evaluation value from the difference between the input image and the predictive image for each intra-prediction mode as claimed.
However, KOBAYASHI discloses a predictive image (Fig. 1)  by using intra-prediction (as cited above, intraprediction) and encoding a difference (Fig. 1 difference between two inputs from two 
a flat area determination parameter calculator configured to evaluate a flatness of each block (see citation below, i.e S203-204, and Fig. 6-7) of the input image to calculate a flat are determination parameter (Fig. 5A and see also Fig. 8),
an intra-prediction mode offset value calculator (para. 35, i.e. an alpha value is determined to be added to the cost of the intraprediction) configured to calculate an intra-prediction mode offset value (as cited above) from the flat are determination parameter of an adjacent block (i.e. Fig. 6) used in the intra-prediction for each intra-prediction mode (i.e. some constant when it is flat area, and 0 when it is not, see para. 35 and the related alpha value, or not addition to the cost of the intra prediction); 
an evaluation value calculator configured to calculate an evaluation value (cost as cited below) from the difference between the input image and the predictive image for each intra-prediction mode (i.e. cost as cited in para. 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of Zhao by adding KOBAYASHI's teaching so as to have benefit of providing a better coding efficiency, without losing of picture quality.
It is noted that ZHAO/KOBAYASHI is silent about a plurality of intra-prediction mode modes select an optimal intra-prediction mode from the plurality of intra-prediction modes as claimed.
	However, GUO discloses the intra-prediction for each of a plurality of intra-prediction modes (as cited below, i.e. intra-prediction modes); a plurality of intra-prediction modes select an optimal intra-prediction mode from the plurality of intra-prediction modes (Fig. 5A, para. 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of Zhao by adding KOBAYASHI's 

Regarding claim 7, Zhao, KOBAYASHI and GUO, for the same motivation for combination, further discloses moving image encoding device according to claim 6, further comprising an application area limiting circuitry configured to subsitute zero into the intra-prediction mode offset value used in the prediction mode determination unit when the flat are determination parameter of a coding target block is equal to or larger (para. 34, i.e. “The feature detection unit 101 outputs a flat aggregate area flag 504 in relation to each macro block of interest to be processed. When the flag value indicates that the macro block belongs to a flat aggregate area, since degradation appears more conspicuous in intra-prediction mode than in inter-prediction mode, if the two modes have comparable cost values, measures are taken so that the inter-prediction mode will be adopted preferentially. Specifically, an intra/inter determination formula given by Eq. (3) is used so that the intra-prediction mode will not be entered unless the inter-prediction mode is larger in cost value than the intra-prediction mode to some extent.”, i.e. the alpha value will make intra-prediction a higher cost.) than a threshold (see KOBAYASHI para. 35, where alpha is set to be zero, when it is decided to not flat area).

Regarding claim 8, Zhao, KOBAYASHI and GUO, for the same motivation for combination, discloses a moving image encoding device generating a predictive image by using intra-prediction or inter-prediction and encoding a difference between an input image and the predictive image for each block, comprising: a flat area determination parameter calculator configured to evaluate a flatness of each block of the input image to calculate a flat area determination parameter; an evaluation value calculator configured to calculate an inter evaluation value (see cost of inter prediction from KOBAYASHI) and an intra evaluation value from the difference between the input image and the block belongs to a flat aggregate area, since degradation appears more conspicuous in intra-prediction mode than in inter-prediction mode, if the two modes have comparable cost values, measures are taken so that the inter-prediction mode will be adopted preferentially. Specifically, an intra/inter determination formula given by Eq. (3) is used so that the intra-prediction mode will not be entered unless the inter-prediction mode is larger in cost value than the intra-prediction mode to some extent.”, i.e. the alpha value will make intra-prediction a higher cost).
It is noted that ZHAO/KOBAYASHI is silent about a plurality of intra-prediction mode modes select an optimal intra-prediction mode from the plurality of intra-prediction modes based on a comparison from a plurality of thresholds as claimed.
	However, GUO discloses a plurality of intra-prediction mode modes select an optimal intra-prediction mode from the plurality of intra-prediction modes based on a comparison from a plurality of thresholds (Fig 4, para. 17, i.e. at least two thresholds are disclosed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of Zhao by adding KOBAYASHI's teaching and GUO teaching of MPM so as to have benefit of improve the efficiency for coding intra luma prediction mode.

Regarding claim 9, Zhao, KOBAYASHI and GUO, for the same motivation for combination, further discloses moving image encoding device according to claim 8, further comprising an application area limiting circuitry configured to subsitute zero into the intra offset value used in the prediction mode determination unit when the flat area determination parameter of a coding target block is equal to or larger than a threshold (see alpha set to be zero when in non-flat area as in KOBAYASHI, para. 35).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2009/0110070  an image encoding/decoding device of the present invention, the prediction direction in a target block, i.e., a block which becomes the target of the intra-frame prediction processing, is estimated by taking advantage of pre-encoded blocks which are adjacent to the target block. First, as edge information on decoded images on the adjacent blocks, intensities and angles of the edges are calculated. Next, of the degrees of likelihood calculated with respect to each prediction direction by taking advantage of this edge information and, e.g., a neural network, the prediction direction whose degree of likelihood is the highest is employed as the prediction direction in the target block. Also, a variable-length code table is dynamically created based on the estimated result, which allows a significant reduction in the prediction-direction representing code amount.

US 20070019729 A1 minimum Sum of Absolute Differences obtained by a motion vector search roughly judges the magnitude of quantization error by whether or not exceeding a predetermined threshold value. When the quantization error is lower, whether or not visually noticeable noise exists in some of the pixels of the current macroblock is judged based on the amount of flatness and noise detected in each of the 4x4 pixel blocks of the current macroblock partitioned into 16 sub-macroblocks. If there is visually noticeable noise, intra-frame coding is selected. When the quantization error is higher, whether or not visually noticeable noise exists in the current macroblock is judged while considering the magnitude of the motion vector. If there is visually noticeable noise, intra-frame coding is selected.
US 20090097555 a video sequence are encoded in order in generate parameters which are included in an output flow (F) that is to be transmitted to a decoder. The encoding of certain images is effected in Inter mode relative to one or several previous images of the sequence. The output flow also includes long term marking commands for certain images and demarking commands for previously marked images. Each long-term marked image is kept in a memory by the decoder until a corresponding demarking command is received. Return information on the restoration of the images of the video 
US 20160105682 A1 a video decoder can be configured to, for one or more blocks coded with wavefront parallel processing enabled, determine a coding tree block (CTB) delay, wherein the CTB delay identifies a delay between when a first row of CTBs starts being decoded and when a second row of CTBs below the first row of CTBs starts being decoded; for a current block of video data coded in an intra-block copy (IBC) mode and coded with wavefront parallel processing disabled, determine an IBC prediction region for the current block within a picture that includes the current block based on the CTB delay that was determined for the one or more blocks coded with wavefront parallel processing enabled; identify, from within the determined IBC prediction region for the current block, a predictive block for the current block; and IBC decode the current block based on the predictive block.
US 20030045373 A1 putter includes a shaft, a head having a front face for striking a golf ball and a rear face, and a connector interconnecting the shaft and the head. The connector has a rear edge that can be aligned visually with the rear face of the head by a golfer holding the shaft. The putter head has a toe and a heel, the heel being the end portion of the head that is closer to the golfer when putting and the toe being the end portion of the head that is remote from the golfer when putting. The shaft of the putter is connected to the head of the putter at or adjacent the "toe" end of the head of the putter. This allows a golfer to be able to obtain an accurate visual sighting by looking at that part of the head of the putter that is furthest from him.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485